Memorandum. The prescription by the Civil Service Commission of minimum requirements for the Police Sergeant examination to include four years’ experience as a police patrolman is not per se unreasonable, and bears a sufficient relationship to and nexus with the position to be filled, upon the facts in this case. (Cf. Matter of Wirzberger v. Watson, 305 N. Y. 507, 513.) The record does not sustain a claim, and indeed none is here made, that women are denied the opportunity to become patrolmen. Petitioners have not, therefore, successfully attacked this initial classification as a discriminatory act.
Judges Burke, Breitel, Jasen, Gabrielli, Jones and Wachtler concur; Chief Judge Fuld dissents and votes to reverse and grant the application of petitioners on the dissenting opinion at the Appellate Division.
Order affirmed, without costs, in a memorandum.